UNITED sTATEs DISTRICT CoURT F I L E D
FoR THE DISTRICT oF CoLuMB1A

NOV 23 2013

Antonio Colbert, § C|grakrikl:i.l%t|g),lség§::_t:fld

Plaintiff, §
v. § Civil Action No.  
lndiana Gaming Commission/ l
Athletic Division, )
Defendant. l
)
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiff s pro se complaint and
application to proceed in forma pauperis. The application will be granted and the case will be
dismissed pursuant to 28 U.S.C. § 191 5(e)(2)(B)(ii). Under that statute, the Court is required to
dismiss a case "at any time" it determines that the complaint fails to state a claim upon which
relief can be granted.

Plaintiff lists his address as a Post Office Box in the District of Colurnbia. He sues the
lndiana Gaming Commission in lndianapolis, lndiana, for $20 million "in restitution." In his
one-paragraph complaint, plaintiff states that he is bringing this action "[p]ursuant to 18 U.S.C.,
Sec. 224" and he seeks to hold defendant "liable for illegal infractions that took place on the
night of 3/3/09!" Plaintiff alleges only that "a professional boxing contest . . . could’ve left me
severely injured or dead."

The criminal statute plaintiff invokes proscribes bribery in sporting contests; it does not
provide a private cause of action. Furtherrnore, plaintiffs cryptic allegation fails to state a

cognizable claim over which this Court may exercise jurisdiction under either 28 U.S.C. § 1331

(federal question) or 28 U.S.C. § 1332 (diversity actions). See Bell Atlantic Corp. v. Twombly,
550 U.S. 544, 555 (2007) (A plaintiffs "[f]actual allegations must be enough to raise a right to
relief above the speculative level . . . .") (citations omitted); Aktiaselskabet AF 21 . N0v. 2001 v.

Fame Jeans, Inc., 525 F.3d 8, 16 n.4 (D.C. Cir. 20()8) ("[A] complaint needs some information

about the circumstances giving rise to the claims."). Therefore, the complaint will be dismissed.

A separate Order accompanies this Memorandum Opinion.

 »4~ V/)¢M

Unit’t»d scales District Judg'e

Date: November , 201 l